 SUCCESSFUL CREATIONS, INC.561Successful Creations,Inc.andLocal145, internation-alLadies'Garment Workers' Union,AFL-CIO.Case 22-CA-6010June 17, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn March 26, 1975, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief.Respondent filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.1Counsel for the General Counsel has excepted to certain credibilityfindingsmade by the Administrative Law Judge.It is the Board 7sestablished policy not to overrule an Ad ninistratrlve Law Judge's resolu-tions with respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect.StandardDry Wall Products, Inc.,91 NLRB 544 (1950),enfcl. 188 F.2d362 (CA. 3,1951).We have carefully examined the record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnAugust 2, 1974, International Ladies' Garment Workers'Union, AFL-CIO, the Union, filed an unfair labor practicecharge against SuccessfulCreations, Inc., Northvale, NewJersey, the Respondent, alleging,inter a/ia,the discharge ofLouisParejaI inviolation of the National Labor RelationsAct, 29 U.S.C. 158.On January 14, 1975, the Acting Regional Director ofRegion 22 issued a complaint alleging that the Respondentdischarged Pareja on or about July 31, 1974, because of hismembership in and activities on behalf of the Union in1 Incorrectly spelled Paresa in the transcript.218 NLRB No. 90violation of Section 8(a)(1) and (3) of the Act. Copies of thecomplaint and accompanying notice of hearing wereserved on the Respondent and the Union. Thereafter theRespondent filed an answer to the complaint, datedJanuary 17, 1975, denyingthe commissionof unfair laborpractices.Pursuant to notice a hearing was held before me atNewark, New Jersey, on February 12, 1975. The GeneralCounsel, the Respondent, and the Union, appeared, wererepresented by counsel, and participated in the hearing. Allpartieswere afforded full opportunity to be heard, toexamine witnesses,to introduce and to meet materialevidence, and to file briefs. Oral argument was waived.On March 17, 1975, the General Counsel and theRespondent filed briefs.Upon consideration of the evidence of record, and of thebriefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtueof, the laws of the State of New Jersey.At all times material herein Respondent has maintaineditsprincipal office and plant at 273 Livingston Street,Northvale, New Jersey, herein called the Northvale plant,and is now, and at all times material herein has beencontinuously, engaged at said plant in the manufacture,sale,and distribution of knitted fabrics, and relatedproducts. Respondent's Northvale plant is its only facilityinvolved in this proceeding.In the course and conduct of Respondent's businessoperations during the preceding 12 months, said operationsbeing representative of its operations at all times materialherein,Respondent caused to be purchased, transferredand delivered to its Northvale plant, wool fabrics and othergoods and materials valued inexcess, of $50,000, of whichgoods and materials valued in excess of $50,000 weretransported to said plant in interstate commerce directlyfrom States of the United States other than the State ofNew Jersey.In the course and conduct of Respondent'sbusinessoperations during the preceding 12 months, said operationsbeing representative of its operations at all times materialherein, Respondent caused to be manufactured, sold, anddistributed at said plant, products valued in excess of$50,000 of which products valued in excess of $50,000 wereshipped from said plant in interstate commerce directly toStates of the United States other than the State of NewJersey.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.IL THE LABOR ORGANIZATIONINVOLVEDLocal 145, International Ladies' GarmentWorkers'Union,AFL-CIOisa labor organization within themeaning of Section 2(5) of the Act. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESBackgroundThe principal persons involved in the events herein areLouis Pareja, the alleged discriminatee, Homero Velez, hisforeman, and Frank Bertelli, the Respondent's plantmanager. They also constitute all the witnesses in the case.In 1971 the Textile Workers Union of America, AFL-CIO, attempted to organize the Respondent's plant.During that period the Respondent engaged in unfair laborpractices, including the discharge of four employees, andthreats and interrogation of employees, concerning theirunion activity. Plant Manager Bertelli was substantiallyinvolved in the commission of some of those unfair laborpractices. SeeSuccessful Creations, Inc.,202 NLRB 242(1973).A.Pareja's Signing of the Union Card and HisEmployment by the RespondentOn July 9, 1974, at his home, and at the request of arepresentative of the Union, Pareja signed a card designat-ing the Union as his collective-bargaining agent ' andrepresentative under the Act. On July 15, 1974, Parejaapplied for employment with the Respondent, was hired,and reported for work on July 16, 1974.2B.The Termination of ParejaPareja was terminated 16 days later, on July 31, 1974,according to the General Counsel because of his union andconcerted activities, and according to the Respondentbecause of a nondiscriminatory reduction in force.Thereafter, about September 25, 1974, 'Pareja wasreinstated by the Respondent. About October 25, 1974, hewas laid off in a reduction of force. There is no contentionthat the October 25 layoff was discriminatory.The specific facts are as follows:For some period of time during July 1974 unionrepresentatives distributed union literature outside theRespondent's plant.On July 31, 1974, Pareja and at least one other employeewore union buttons at work. These buttons, circular inform, and three inches in diameter, bore the followinglegend in white against a green background:TheUNIONformeI.L.G.W.U.2Pareja's testimony is that he applied for work with the Respondent onJuly 8, 1974, filled out an employment application, was hired, and went towork on the following day, July 9. The union designation card, which is inHomero Velez, Pareja's supervisor, saw Pareja and theother employee wearing the buttons. At some time duringthe day Plant Manager Frank Bertelli came into thewarehouse where Pareja worked. While there, according toPareja, the two passed "face to face." Bertelli said "hello"to Pareja and passed on without any reference to Pareja'sbutton, or indication that he had seen it.Near the end of that workday Foreman Velez came toPareja, handed him his pay, and told Pareja that theCompany no longer required his services. Velez gave noother explanation and Pareja asked for none. Pareja merelysaid he would see what the Union would do for him.Pareja later joined a picket line, presumably the Union's,outside the plant in connection with a strike. On or about-September 25, 1974, Pareja was advised by a, unionrepresentative that he could return to work and that theRespondent would pay him for his lost time. Pareja thenreturned to work but to a different department, doingweaving or webbing work. In his previous employment inthe warehouse he had packed boxes, marked and weighedthem, and loaded and unloaded trucks. Pareja describedthe new job as "better" work than his previous employ-ment.3After Pareja return ed to work, he had several discussionswith Plant Manager Bertelli concerning backpay for theperiod he was out. About October 15, 1974, one of theRespondent's secretaries brought Pareja a check in theamount of $756, apparently representing reimbursement ofPareja for his lost time following his discharge. Anaccompanying list, according to Pareja, disclosed that thecalculation had been made on the basis of a 40-hour week.Pareja declined to accept the check, stating that he wasentitled to pay at the rate of 50 hours per week, on the basisof his preceding employment experience. According toPareja, the secretary then returned to the office. There is noevidence of any subsequent developments concerning thematter.About October 25, 1974, Pareja was laid off in a generalreduction of force. As has been seen, there is no contentionthat the October termination was discriminatory.ContentionsThe General Counsel contends that Pareja was dis-charged because he was observed wearing the union buttonon July 31. Although there is no evidence of a directconnection between that act of Pareja's and his subsequentemployment on July 15 and reported for work on July 16. It is concludedthat Pareja's recollection was in error as to the date of his employment.3The strike and the picket line are adverted to only because of theirconnection with Pareja's reinstatement. The record does not disclose thedetails of the stake or its cause. At the hearing all parties agreed that thestake was not relevant to the instant case. The subject was therefore notexplored.evidence, bears the date July 9, 1974. The employment application, which isalso in evidence, and the significant parts of which, including the date, wasfilled out by Pareja in his own hand, is dated July 15, 1974. The applicationbears the notation that Pareja would report on July 16, 1974. TheRespondent's testimony, credited in this respect, is that Pareja applied for SUCCESSFUL CREATIONS, INC.563separation, the General Counsel contends that because ofthe timing, the background of unfair labor practices, anasserted absence of dissatisfaction with Pareja's services,and alleged conflicting reasons urged by the Respondentfor the termination, an inference is required that it wasdiscriminatory.The Respondent contends that Pareja was terminated ina non-discriminatory reduction in force, and that his workrecord was unsatisfactory.The Respondent additionally contends that ForemanHomero Velez is not a supervisor. Though the issue isprobably not critical in the resolution of the case, I haveconcluded, on the basis of the facts adduced in the hearing,that Velez is a supervisor within the meaning of Section2(11) of the Act.4C.The Testimony of Velez and BertelliForeman Velez' testimony, supported by that of PlantManager Bertelli, is that Velez reported to Bertelli thatPareja was an unsatisfactory worker, and further, that bothVelez and Bertelli spoke to Pareja about his work. TheRespondent's testimony in this respect is stated more fullybelow.Pareja's testimony, in answer to questions on cross-examination, is that neither Velez nor Bertelli, or any otherboss, ever spoke to him about his work or his attitude.5According to Foreman Velez, several days after Parejabegan work in the warehouse under Velez, Plant ManagerBertelli asked Velez how Pareja was working. Velez replied,in sum, that it was too early as yet to say. After about aweek, Velez had another conversation with Bertelli, thistime on Velez' initiative. On this occasion Velez went toBertelli and reported to him that Pareja was not workingwell with him. In response to Bertelli's inquiry as to thereason for the dissatisfaction, Velez stated that Pareja didnot seem to be interested in his work, that he tookextended breaks and lunch periods, and complained thatthe boxes in the warehouse were too heavy to handle. Inaddition Velez told Bertellli that when he needed Pareja tohelp him on jobs he sometimes could not find him.Velez' testimony as' to his experience with Parejacorrespondedwith his report to Bertelli. Thus Veleztestified that during the, first week of Pareja's employmenthe spoke to Pareja about "taking, too much rest" orexcessive lunch periods. He also told Pareja that he wouldhave to work harder, to do things faster. Velez testified thatsometimes when he gave Pareja work to do he wouldreturn and fmd that the work was not done, and not beable to find I areja. According to Velez he told Pareja thathe expected him to do what he was told, Velez further4Although Velez works himself, he is in charge of the warehouse,directing a number of employees. Employees report to him on hiring andare instructed by him as to their duties and assigned work. He oversees andcautions employees with respect to tardiness, mistakes, their attendance,and conformance to working' hours. He is consulted by Plant ManagerBertelh about prospective employees. Plant Manager Bertelh inquires ofVelez as to his evaluation of new employees after a period of employment.Velez recommends hiring and discharge. As will be seen, Velez complainedto Bertelliof Pfreja's performance, and Pareja was ultimately terminated.On the basis of the facts in this record I conclude that Velez has authorityresponsibly to direct employees, and effectively to recommend their hire,layoff or discharge.5 Pareja testified as follows:testified that when he could not fmd Pareja to do a job,Velez was forced to do it himself, adding: "It doesn't seemright to me if they give me a helper, that I do the work allby myself."Velez reported these dissatisfactions to Bertelli. On oneoccasion, about a week or more before July 31, Velez toldPareja that if Pareja did not like working with Velez, Parejashould speak to Bertelli about it, and seek a transfer. Velez'testimony in that respect is not denied.According to Velez, the matter came to a head onSaturday, July 27. On that day Velez found Parejalackadaisical in attitude, slow in performing his work,again taking excessive time on breaks, and disappearingwhen Velez needed him. Velez then determined to speak toPlant Manager Bertelli on Monday about Pareja.On Monday, July 29, Velez went to Bertelli. Velez toldBertelli that Pareja was not doing his work, that Pareja wasnot fit for the type of work in the warehouse, and suggestedto Bertelli that Pareja be transferred to another job. Bertellitold Velez, in Velez' words, that he would take care of it.Bertelli's testimony is that he told Velez not to worry, thatthe problem had been taken care of, without explainingwhy. Velez' further testimony is that he came away fromthemeeting with the impression that Velez would betransferred.According to Velez he was surprised to learnon Wednesday that Pareja was to be terminated. Velez wasfirst informed of the separation about 15 minutes beforequitting time on July 31, when Bertelli called Velez to theoffice, gave him Pareja's pay, and told Velez to tell Parejathat his services were no longer required.PlantManager Bertelli testified that about a week beforethe discharge of Pareja, Bertelli told Pareja twice that hisforeman was complaining about his performance, and that,if it did not improve, Bertelli would have no choice but tolay him off.As has beenseen,Pareja testified that neither Velez norBertelli spoke to him about his work or his attitude.Bertelli's testimony as to the termination of Pareja isthat,because of a decline in orders, he had tentativelydecided in the week prior to Pareja's layoff to lay off anumber of employees, and that on the morning of July 29he definitely decided upon the layoff, and that Pareja wasincluded because of his recent seniority. These layoffs wereeffected on Wednesday without prior notice to the foremenor to the employees. Among those laid off was at least oneother employee in the shipping department, of which thewarehouse is a part.On July 29, the date Velez last spoke to Bertelli aboutPareja, and the day on which Bertelli testified he definitelydecided on the layoff, another employee working in theQ.Did anybody who you considered to be aboss, evertalk to youabout your work or your attitude at work?A No.Q ^ Are you sure?Q.NotHomero?A.No.Q.Not Frank?A No. 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDwarehouse - one Casallas - was discharged when he wasfound sleeping. Sometime after the July 31 layoff anemployee working in the warehouse was transferred toanother department. Velez then told Bertelli that he neededhelp,whereupon two employees were apparently trans-ferred to the warehouse from elsewhere in the plant. Velezdescribed these men as replacements. Velez found themunsatisfactory. He complained to Bertelli about them, andafter some time they were laid off. It is not disclosed howmany, if any, are now working in the warehouse.Bertelli's further testimony is that layoffs are neverannounced in advance, and that foremen are not advisedof them until told to effect them. Though some stress is laidby the General Counsel on the fact that the termination ofPareja occurred on the day before pay day, Bertelli'suncontradicted testimony is that the last prior major layoffoccurred on a Tuesday, two days before pay day, and thathe decided on July 31 in this instance because it was thelast day of the month.ConclusionsThere is no evidence that Pareja engaged in any unionactivity other than the wearing of the union button. As wehave seen,one other employee, to the knowledge ofForeman Velez, also wore a union button on July 31. Thetestimony is uncontradicted that he was not discharged.Pareja was a recent employee, of some 16 days seniority,and, according to the Respondent was still in probationarystatus.When reinstated after his termination he was givena better job in a different department from that in whichForeman Velez found him unsuited. At the time he wasterminatedon July 31, assertedly for declining production,the uncontradicted evidence is that a number of otheremployees, including one in the same department, werealso terminated for the same reason. Two days before hisdischarge a fellow worker' in the warehouse was dischargedfor disciplinaryreasons.A third employee in the ware-house was subsequently transferred elsewhere. Two em-ployees, whom Velez found unsatisfactory, and who wereultimately laid off, were then transferred to the warehousewhen Velez told Bertel i that he needed help. Though Velezdescribed these two as replacements, I do not find either ofthem to be a replacement for Pareja.In the light of that background I fmd that the evidencedoes not warrant the conclusion that Pareja was dischargedbecause hewore the union button in the plant.Velez impressed me as a credible witness. Based on histestimony, adequate ground existed for Pareja's termina-tion,and was reported to Bertelli. I reject Pareja'stestimony to the effect that no supervisor spoke to himabout his work or his attitude. Because of Plant ManagerBertelli's participation in the unfair labor practices in 1971,his testimony may be subject to substantial discount.However,his evidenceto the effect that Pareja's July 31separation was part of a group layoff is plausible in view ofPareja's lack of seniority, and is not contradicted by otherevidence.Admittedly no supervisor or other representative of theRespondentmade any comment to Pareja regarding hiswearing ofthe unionbutton. There is no evidence of anyconduct by the Respondent indicative of resistance to theUnion's organizing effort. There is no evidence of anyovertact on the part of any of the Respondent'srepresentatives reflecting their awareness or resentment ofPareja's union activity, affiliation, or sympathy.The General Counsel adverts to several factors warrant-ing the inference of discrimination against the backgroundof unfair labor practices. However, I deem those reason-ably explained. Thus, the General Counsel points to thetiming of the discharge, purported testimony by ForemanVelez to the effect that Pareja's performance was nodifferent from that of others in the department, that Velezwas surprised at the separation, and that a few days afterPareja was terminated, replacements were hired in thewarehouse.It is true that at one point in his testimony, when askedwhether Pareja's performance was not much different thanthat of others in the department, Velez appeared torespond in the negative. If taken literally, those answerscan be interpreted as contrary to the whole tenor of Velez'testimony to the effect that he found Pareja to be anunsatisfactory employee and that he so reported to Bertelli.However, I do not so interpret his answers. Velez, likePareja, testified through an interpreter. I have concluded,after careful evaluation of all of Velez' testimony, that theanswers arenot to be interpreted as the General Counselinterprets them, and that the ambiguity which I find inthem represents either a misunderstanding of the question,or of the answer, or translation problems, or all of them. Ithink it significant that after that questioning, Velezrepeatedhis assertionthat Pareja performed unsatisfactori-ly,and that while he may also have been dissatisfied attimeswith the performance of others,none were asuniformly unsatisfactoryas Pareja.With respect to the matter of replacements, that has beendiscussed above, and I have found that the facts do notwarrant a conclusion that a replacement was hired forVelez. In the light of all the othercircumstances, the timingseems plausibly explainableas coincidence.With respect to Foreman Velez' testimony that he wassurprised when told to terminate Pareja, Velez explainedthatwhen Bertelli toldhim, in responsetoVelez'suggestionthat Pareja be transferred, that the matter wasbeing taken care of, he inferred that Bertelli meant thatPareja would be transferred.Ihave not overlooked the background of unfair laborpractices. That hascaused me to scrutinizePlant ManagerBertelli's testimony with specialcare, and has impelled meto credit it only whereconsistentwith that of Velez, oruncontradicted testimonially or by other evidence. On theotherhand, the background does not warrant a readyimputation of a continuation of unfair labor practices. Theyear 1971 is somewhat removed from 1974. In any event,whateversuspiciontheremay be as to the Respondent'smotive, it is not adequate,as I appraisethe factual pattern,to warrant theconclusionthat Pareja was discharged onJuly 31, 1975 because of his unionactivities.Itwill therefore be recommended that the complaint bedismissed. SUCCESSFUL CREATIONS, INC.565CONCLUSION OF LAw[Recommended Order dismissing complaint omittedfrom publication.]The Respondenthas not engagedin unfair laborpracticesby the conductalleged inthe complaint anddisclosedby the record.